Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application PCT/IL2016/050196. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55. Applicant has only submitted a copy but not a certified copy.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-20, 22-24, 26-29, 37-39 directed to apparatus non-elected without traverse.  Accordingly, claims 19-20, 22-24, 26-29, 37-39 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Klein on 27 July 2021.

The application has been amended as follows: 
CLAIM 13, line 6, “; and at least one of:
i. a guide directing said passing of said roller on a path that is not parallel to said skin attachment surface ii. a guide directing said passing of said roller and changing a rate of rotation of said roller per linear movement on said guide; and iii. a patch biased away from said roller.” is replaced with --, and a guide directing said passing of said roller and changing a rate of rotation of said roller per linear movement on said guide, wherein said roller includes a toothed gear rotated by a toothed track of said guide and wherein a distance between teeth of said track varies to vary said rate of rotation; optionally, wherein said distance between teeth of said track varies nonuniformly.--

CLAIM 13 is ALLOWED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest either alone or in combination a dosage control system comprising a roller includes a toothed gear rotated by a toothed track of said guide and wherein a distance between teeth of said track varies to vary said rate of rotation. Chowdhury (US 2010/0042050) fails to teach said roller includes a toothed gear rotated by a toothed track of said guide and wherein a distance between teeth of said track varies to vary said rate of rotation. Powell (US 6589202) while teaching a roller, also fails to cure the deficiencies of Chowdhury with regard to the roller including a toothed gear rotated by a toothed track of said guide and wherein a distance between teeth of said track varies to vary said rate of rotation. Liebl (US 2007/0088264) while teaching toothed gears fails to further teach that a toothed track of said guide and wherein a distance between teeth of said track varies to vary said rate of rotation. Kim (US 2015/0190628) while teaching toothed tracks, does not teach that a distance between the teeth of said tracks varies to vary said rate of rotation. Kim is unable to vary the rate of rotation through the distance between the tracks. Therefore, it would not have been obvious to one of ordinary skill in the art at the effective filling date to modify Chowdhury to arrive at the instant invention without motivation since the prior does not teach the a distance between teeth of said track varies to vary said rate of rotation. Claim 13 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781